DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment and Request for Continued Examination (RCE) filed on 02/15/21 have been entered in the case. Claims 1, 3-9 are pending for examination; claim 10 is withdrawn and claim 2 is cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4 & 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bonnette et al. (US 2011/0015564).
Regarding claim 1, Bonnette discloses in Figs. 8-10, a method for treating an artery 96 having sequentially a proximal portion (the portion of the artery located in proximally or adjacent to a balloon 100a), a thrombus portion 98 in which a thrombus occludes the artery, and a distal portion (a portion of the artery located distally of the thrombus portion 98) , the method comprising:
percutaneously positioning a catheter 12 (a body of the catheter 12) in the artery in the proximal portion of the artery, the catheter having an infusion tube 50; 

passing a tip 52a of the infusion tube through the thrombus; inflating the inflatable member 100a in the proximal portion of the artery; and infusing at least one pharmacologic agent (via holes 90a-90n) distally to the thrombus in the distal portion via the infusion tube 50 while the thrombus occludes the artery, see Fig. 10.  
Regarding claim 4, wherein positioning the catheter further comprises positioning an aspiration tube 53 of the catheter 12 proximally to the thrombus, Fig. 10.
Note: the term “tube” defines as a hollow tube that conveys a fluid or functions as a passage; or a tunnel.  In this case, the lumen 53 conveys a fluid or functions as a passage.  Therefore, the lumen 53 is fair enough to call as a tube (or aspiration tube). 
Regarding claim 7, Bonnette discloses that a passage 88 is used for guidewire.  Therefore, Bonnette discloses that wherein positioning the catheter and passing of the tip are done by moving the catheter over a guide wire, Fig. 6.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonnette et al. (US 2011/0015564) in view of Hussein et al. (US 4,445,892).

Hussein discloses a method for treating an artery having a thrombus 16 occludes the artery, comprising: positioning an inflatable member 34 of the catheter in the proximal portion of the thrombus artery 16 to seal a blood vessel so as to occlude blood flow, and then introducing a flushing fluid through a channel 46, col. 3, lines 27-31.  In other words, Hussein discloses the step of inflating the inflatable member 46 proximally to the thrombus 16 is performed prior to infusing at least one pharmacologic agent (via channel 46), see Fig. 1.  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the method of Bonnette with providing a step of inflating the inflatable member 46 proximally to the thrombus 16 is performed prior to infusing at least one pharmacologic agent, as taught by Hussein, in order to stabilize the position of the distal portion of the catheter within the blood vessel and to seal the blood vessel so as to occlude blood flow.
Therefore, Bonnette in view of Hussein discloses the step of inflating the inflatable member 100a proximally to the thrombus is performed prior to infusing at least one pharmacologic agent distally to the thrombus.  

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonnette et al. (US 2011/0015564) in view of Shrivastava et al. (US 2012/0083868).
Regarding claim 5, Bonnette discloses the invention substantially as claimed invention excep for the limitation that performing an aspiration via the aspiration tube while deflating the inflatable member to aspire the thrombus. 
Shrivastava discloses that a method for treating an artery comprising: withdrawal the balloon guide catheter is difficult for any reason during aspiration; the balloon can be deflated; and the balloon guide catheter, micro-catheter and device as a unit can be withdrawn simultaneously while maintaining aspiration, para [0089]. In other words, the step of performing aspiration and deflated and withdrawn at same time.

Regarding claim 6, it is well-known in the art that the step of aspirating after the deflating so that to allow the blood vessel has clearer space to help all of debris being removed from the occlusion site without obstruction of the inflatable member. 

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonnette et al. (US 2011/0015564) in view of Reiser (US 2004/0162548).
Regarding claim 8, Bonnette discloses the invention substantially as claimed except for the limitations as required in claims 8-9.
Reiser discloses a method of using catheter and guidewire.  Reiser states that avoiding the effect of wrapping the guidewire around the catheter can be accomplished by moving both guidewire and the catheter simultaneously, para [0038].
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the method of Bonnette with including a step of moving guidewire and catheter simultaneously, as taught by Reiser, in order to avoid the effect of wrapping the guidewire around the catheter.
Regarding claim 9, it is noted that the guidewire 37 located inside the catheter (via the passage 88, in Fig. 10) and the infusion catheter 50 being attached and located inside the catheter.  Since the guidewire and catheter are moving together as same time, as mentioned in claim 8 above.  Therefore, the catheter over the guidewire 37 and moving the catheter and the infusion catheter simultaneously. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Prior art Mische discloses a double balloon catheter.  Meanwhile, the claimed invention requires a catheter with single balloon.  Therefore, the prior art Mische is withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783